Judgment unanimously affirmed. Memorandum: There is no merit to the contention of defendant that the evidence is legally insufficient to sustain his conviction of tampering with a witness in the third degree. The record establishes that defendant approached an individual whom he knew was about to be called as a witness in a criminal proceeding, indicated to that witness that he was a cousin of the defendant in that proceeding, and asked the witness about the proceeding. The witness told defendant that she did not wish to talk about it and defendant stated, "I should do you now,” and that he should "pop” her daughter. The witness testified that she understood those statements to be threats and that she feared for her safety. Defendant also told the witness that when she got out of court he and his brother would "be around”. Viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we conclude that the evidence is legally sufficient to sustain the conviction. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Tampering With Witness, 3rd Degree.) Present—Green, J. P., Lawton, Wesley, Davis and Boehm, JJ.